THE               ATTORNEY            GENERAL
                                          OF   -XAS
                                       AUSTIN. TEXAR     78711
CRAWFORD   C.   MARTIN



                                         September 28, 1972


      Hon. Robert S. Calvert                            Opinion No. M-1227
      Comptroller of Public Accounts
      State Finance Building                            Re:   Authority to expend monies
      Austin, Texas 78774                                     for positions exempt from
                                                              the Position Classification
      Dear Mr. Calvert:                                       Plan.

                    Your recent request for an opinion reads in part as
      follows:

                 "This office has been requested to establish
            certain exempt positions under the authority of
            Article 6252-11, V.A.T.S.
                     II
                      . . .

                 "In view of Attorney General Opinion Nos.
            1141 and 1191, please advise whether this office
            is legally authorized to expend monies out of funds
            already appropriated for salary for these exempt
            positions."

                Section 2 of Article 6252-11, Vernon's Civil Statutes,
      (Position Classification Act of 1961) provides in part:

                  "All regular, full-time salaried employments
            within the departments and agencies of the State
            specified in Article III, and the Central Education
            Agency, Deaf and Blind Schools in Article IV, and
            all such State employments in positions other than
            for Judges, District Attorneys, and Assistant Dis-
            trict Attorneys specified in Article I of the bi-
            ennial Appropriations Act, shall conform with the
            Position Classification Plan hereinafter described
            and with the salary rates and provisions of the ap-
            plicable Appropriations Act commencing with the
            effective date of this Act, with the exceptions and
            deferments hereafter provided in this Section.
                     II
                          .   .   .




                                               -6012-
Hon. Robert S. Calvert, page 2     (M-1227)



          "Specifically excepted from the Position Classi-
     fication Plan hereinafter described are consti-
     tutionally named and elective officers and officials;
     officers appointed by the Governor; the chief execu-
     tive head of any State agency covered by the first
     two paragraphs of this Section; teachers in public
     schools and special schools of the State, and in
     the State colleges, universities, and other agencies
     of higher education; research personnel in State
     colleges, universities, and other agencies of higher
     education: medical doctors; professional services
     compensated on a fee basis; hourly employees,
     part-time, and temporary employees; and such other
     positions in the State Government as have heretofore
     been or as may hereafter be excluded from such
     Position Classification Plan by executive order
     of the Governor or by direction of the Legislature."
     (Emphasis added.)

          Article 6813b, Vernon's Civil Statutes, provides that
salaries of State employees "shall be in such sums or amounts as
may be provided for by the Legislature in the biennial Appropria-
tions Act."

          The General Appropriations Act for the fiscal year be-
ginning September 1, 1972,(S.B. 1, Acts 62nd Leg., 3rd C.S. 1972)
makes appropriations for the payment of salaries of positions
included in the Position Classification Plan, as well as for
positions excluded from the Position Classification Plan. This
is specifically authorized by the provisions of Articles 6252-11
and 681333, Vernon's Civil Statutes, above quoted.

          An appropriations bill may detail, limit or restrict
the use of funds therein appropriated, provided such appropriation
does not repeal, modify or amend an existing general law. Attorney
General's Opinion M-1199 (1972), and authorities cited therein.

          It is further our opinion that the principles announced
and the holdings in Attorney General's Opinions M-1141 (1972) and
M-1191 (1972) were not applicable to Article 6252-11, since in
those opinions we were concerned with the lack of any valid pre-
existing law to support an appropriation and the lack of any
standard, policy or guideline to support the unauthorized dele-
gation of power. We find within Article 6252-11 the declaration
of legislative policy which may serve to support the delegation
of authority, and the law itself is adequate to support exemptions
found to be justified and ordered by executive order.

                         -6013-
Hon. Robert S. Calvert, page 3         (M-1227)



          As previously noted, the appropriation for salaries of
exempt positions (whether excluded from the Position Classifi-
cation Plan "by executive order of the Governor or by direction
of the Legislature") is specifically authorized by the provisions
of Article 6252-11, Vernon's Civil Statutes. You are therefore
advised that the Comptroller of Public Accounts is legally au-
thorized to expend monies out of funds appropriated  for the pay-
ment of salaries of exempt positions.

                           SUMMARY

          The Comptroller of Public Accounts is legally
     authorized to expend monies out of funds for the
     payment of salaries of positions in State government
     which have been exempted from the Position Classi-
     fication Plan by executive order of the Governor
     or direction of the Legislature, as provided in
     Article 6252-11, Vernon's




                                    2iii$k.k*
                                     Atto   ey General of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Roland Carlson
William Craig
Pat Bailey
Jim Swearingen

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant

                           -6014-